UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4384


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TIMOTHY CALDELL STANBACK,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:19-cr-00453-TDS-3)


Submitted: October 28, 2021                                 Decided: November 22, 2021


Before WILKINSON, NIEMEYER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, PA, Winston-Salem, North Carolina, for
Appellant. Tanner Lawrence Kroeger, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timothy Caldell Stanback appeals from his conviction and 120-month sentence

entered pursuant to his guilty plea to discharging a firearm during and in relation to a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(iii). On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), finding no meritorious

grounds for appeal but questioning whether the district court complied with Fed. R. Crim.

P. 11 in accepting Stanback’s guilty plea and whether Stanback’s sentence is procedurally

and substantively reasonable.       Stanback was notified of his right to file a pro se

supplemental brief, but he did not do so. The Government declined to file a responsive

brief. After an examination of the record in accordance with Anders, we affirm.

       Because Stanback did not move in the district court to withdraw his guilty plea, we

review the acceptance of his guilty plea for plain error. United States v. Williams, 811 F.3d

621, 622 (4th Cir. 2016). To establish plain error, Stanback must establish that “(1) an

error was made; (2) the error is plain; (3) the error affects substantial rights; and (4) the

error seriously affects the fairness, integrity, or public reputation of judicial proceedings.”

United States v. Harris, 890 F.3d 480, 491 (4th Cir. 2018) (internal quotation marks

omitted). In the guilty plea context, a defendant meets his burden to establish that a plain

error affected his substantial rights by showing a reasonable probability that he would not

have pled guilty but for the district court’s Rule 11 omissions. United States v. Sanya, 774

F.3d 812, 815-16 (4th Cir. 2014).

       Prior to accepting a guilty plea, the district court, through a colloquy with the

defendant, must inform the defendant of, and determine that the defendant understands, the

                                              2
charge to which the plea is offered, any mandatory minimum penalty, the maximum

possible penalty he faces upon conviction, and the various rights he is relinquishing by

pleading guilty. Fed. R. Crim. P. 11(b). The district court also must ensure that the

defendant’s plea was voluntary, was supported by a sufficient factual basis, and did not

result from force or threats, or promises not contained in the plea agreement. Fed. R. Crim.

P. 11(b)(2), (3). In reviewing the adequacy of compliance with Rule 11, this court

“accord[s] deference to the trial court’s decision as to how best to conduct the mandated

colloquy with the defendant.” United States v. Moussaoui, 591 F.3d 263, 295 (4th Cir.

2010) (internal quotation marks omitted). We have reviewed the Rule 11 colloquy and,

discerning no plain error, we conclude that Stanback’s guilty plea was valid.

         We review Stanback’s sentence “under a deferential abuse-of-discretion standard.”

Gall v. United States, 552 U.S. 38, 41 (2007). In conducting this review, we must first

ensure that the district court did not commit any “significant procedural error, such as

failing to calculate (or improperly calculating) the Guidelines range, treating the Guidelines

as mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a sentence

based on clearly erroneous facts, or failing to adequately explain the chosen sentence.” Id.

at 51.    When imposing a sentence, the district court must make an individualized

assessment based on the facts presented, state in open court the reasons supporting its

chosen sentence, and address the parties’ nonfrivolous arguments in favor of a particular

sentence and, if it rejects them, explain why in a manner allowing for meaningful appellate

review. United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019). If a sentence is free

of “significant procedural error,” we then review it for substantive reasonableness,

                                              3
“tak[ing] into account the totality of the circumstances.” Gall, 552 U.S. at 51. “Any

sentence that is within or below a properly calculated [Sentencing] Guidelines range is

presumptively reasonable.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

Having reviewed the record, we discern no procedural error. Moreover, because Stanback

was   sentenced   to   the   mandatory    minimum     custodial   sentence   required   by

§ 924(c)(1)(A)(iii), we find that he fails to rebut the presumption of reasonableness

afforded to his within Guidelines sentence. Louthian, 756 F.3d at 306; see U.S. Sentencing

Guidelines Manual § 2K2.4(b) (2018) (providing that Guidelines sentence for defendant

convicted under § 924(c) “is the minimum term of imprisonment required by statute”).

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Stanback, in writing, of the right to petition the

Supreme Court of the United States for further review. If Stanback requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Stanback.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                              4